                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF KENTUCKY
                               OWENSBORO DIVISION

TEVIN LATTREL WOODRUFF                                                               PLAINTIFF

v.                                                    CIVIL ACTION NO. 4:19-CV-P56-JHM

LINDSEY RIDINGS et al.                                                           DEFENDANTS

                         MEMORANDUM OPINION AND ORDER

       Plaintiff Tevin Lattrell Woodruff filed a pro se, in forma pauperis 42 U.S.C. § 1983

complaint (DN 1) and amended complaint (DN 7). This matter is before the Court for screening

pursuant to 28 U.S.C. § 1915A and McGore v. Wrigglesworth, 114 F.3d 601 (6th Cir. 1997),

overruled on other grounds by Jones v. Bock, 549 U.S. 199 (2007).

                                 I. STATEMENT OF CLAIMS

       Plaintiff is a convicted inmate housed at the Henderson County Detention Center

(HCDC). As Defendants, Plaintiff names Nurse Lindsey Ridings, Supervising Nurse at HCDC,

in her official capacity and Southern Health Partners (SHP), identified in the complaint as the

medical provider at HCDC.

       Plaintiff alleges that he has a medical condition causing progressive vision loss in both

eyes that requires “treatment (injections), (medication) (Avactin)” to stabilize his eyesight. He

states that he is treated by a specialist at the Physician’s Eye Care Center located in Owensboro,

Kentucky. He states that in December 2018, when he was taken to the Physician’s Eye Care

Center for his 4-6 week check-up/treatment, he was told by the physician that HCDC medical

staff “neglected to make sure [his] insurance was updated and [he] was told that the last two

appointments before this one had not been paid for by Southern Partner Insurance.” Plaintiff

states that he also was told that he would not be able to receive any more treatment with his
original medication, Avastin, due to lack of payment and instead was given a free sample of the

drug Eyelea by injection. Plaintiff states that he had a very bad reaction to the new medicine,

with blistering, burning, and burst blood vessels in his eye for three to four weeks.

       As relief, Plaintiff requests monetary and punitive damages.

                                           II. ANALYSIS

       When a prisoner initiates a civil action seeking redress from a governmental entity,

officer, or employee, the trial court must review the complaint and dismiss the action, if the

Court determines that it is frivolous or malicious, fails to state a claim upon which relief may be

granted, or seeks monetary relief from a defendant who is immune from such relief. See 28

U.S.C. § 1915A(b)(1) and (2). A claim is legally frivolous when it lacks an arguable basis either

in law or in fact. Neitzke v. Williams, 490 U.S. 319, 325 (1989). The Court may, therefore,

dismiss a claim as frivolous where it is based on an indisputably meritless legal theory or where

the factual contentions are clearly baseless. Id. at 327. When determining whether a plaintiff

has stated a claim upon which relief can be granted, the Court must construe the complaint in a

light most favorable to Plaintiff and accept all of the factual allegations as true. Prater v. City of

Burnside, Ky., 289 F.3d 417, 424 (6th Cir. 2002). While a reviewing court must liberally

construe pro se pleadings, Boag v. MacDougall, 454 U.S. 364, 365 (1982) (per curiam), to avoid

dismissal, a complaint must include “enough facts to state a claim to relief that is plausible on its

face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007).

       “Official-capacity suits . . . ‘generally represent [ ] another way of pleading an action

against an entity of which an officer is an agent.’” Kentucky v. Graham, 473 U.S. 159, 165

(1985) (quoting Monell v. New York City Dep’t of Soc. Servs., 436 U.S. 658, 690 n.55 (1978)).

Suing employees in their official capacities is the equivalent of suing their employer. Lambert v.



                                                  2
Hartman, 517 F.3d 433, 439-40 (6th Cir. 2008); Matthews v. Jones, 35 F.3d 1046, 1049 (6th Cir.

1994); Smallwood v. Jefferson Cty. Gov’t, 743 F. Supp. 502, 503 (W.D. Ky. 1990). Therefore,

the Court construes Plaintiff’s official-capacity claim against Nurse Ridings as brought against

her employer, Southern Health Partners.

       Based on the complaint, the Court presumes that Southern Health Partners is a private

entity which contracts with HCDC to provide medical care to inmates. The Sixth Circuit has

held that the analysis that applies to a § 1983 claim against a municipality applies to a § 1983

claim against a private corporation such as Southern Health Partners. See Street v. Corr. Corp.

of Am., 102 F.3d 810, 818 (6th Cir. 1996) (“Monell involved a municipal corporation, but every

circuit to consider the issue has extended the holding to private corporations as well.”). “[A]

municipality cannot be held liable solely because it employs a tortfeasor –– or, in other words, a

municipality cannot be held liable under § 1983 on a respondeat superior theory.” Monell, 436

U.S. at 691. A municipality cannot be held responsible for a constitutional deprivation unless

there is a direct causal link between a municipal policy or custom and the alleged constitutional

deprivation. Id. Thus, liability of a contracted private entity must be based on a policy or

custom of the entity. Street v. Corr. Corp. of Am., 102 F.3d at 818; see also Starcher v. Corr.

Med. Sys., Inc., 7 F. App’x 459, 465 (6th Cir. 2001) (“CMS’s [Correctional Medical Systems,

Inc.,] liability must also be premised on some policy that caused a deprivation of [plaintiff’s]

Eighth Amendment rights.”).

       First, the Court finds that Plaintiff alleges a deprivation of his Eighth Amendment right to

be free from deliberate indifference to a serious medical need. See, e.g., Estelle v. Gamble, 429

U.S. 97, 104-04 (1976) (holding that an Eighth Amendment violation occurs when prison

officials act with deliberate indifference to a prisoner’s serious medical need).



                                                 3
        However, to state such a claim against SHP, Plaintiff must “‘identify the policy, connect

the policy to the [entity] itself and show that the particular injury was incurred because of the

execution of that policy.’” Garner v. Memphis Police Dep’t, 8 F.3d 358, 364 (6th Cir. 1993)

(quoting Coogan v. City of Wixom, 820 F.2d 170, 176 (6th Cir. 1987), overruled on other

grounds by Frantz v. Vill. of Bradford, 245 F.3d 869 (6th Cir. 2001)). The policy or custom

“must be ‘the moving force of the constitutional violation’ in order to establish the liability” of

the entity under § 1983. Searcy v. City of Dayton, 38 F.3d 282, 286 (6th Cir. 1994) (quoting

Polk Cty. v. Dodson, 454 U.S. 312, 326 (1981) (citation omitted)).

        Here, reading the complaint and amended complaint liberally, the Court finds that

Plaintiff alleges that, due to a SHP policy or custom, Plaintiff’s eye doctor bills were not paid

resulting in Plaintiff being given a free sample of a drug which caused a bad reaction, as well as

not being seen by the eye doctor since December 2018.

        The Court will allow Plaintiff’s Eighth Amendment claim to continue against SHP.

Because suing Nurse Lindsey in her official capacity is redundant to the continuing claim against

SHP, she will be dismissed from this action.

                                       III. CONCLUSION

        For the foregoing reasons,

        IT IS ORDERED that Plaintiff’s claim against Defendant Nurse Lindsey is

DISMISSED as redundant to his claim against SHP.

        The Clerk of Court is DIRECTED to terminate Nurse Lindsey as a Defendant in this

case.




                                                  4
         The Court will enter a separate Order Directing Service and Scheduling Order to govern

the development of this case.

Date:   August 29, 2019




cc:     Plaintiff, pro se
        Defendants
4414.009




                                                5
